DETAILED ACTION
Examiner acknowledges receipt of the reply filed 5/9/2022, in response to the non-final office action mailed 12/9/2021.
Claims 1, 20, 22-31, 33, 34, and 36-40 are pending.  Claim 21, 32, 35 have been cancelled.  Claims 39 and 40 are newly added.
Claims 1, 20, 22-31, 33, 34, and 36-40 are being examined on the merits in this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings- withdrawn
The objection to the drawings is withdrawn in view the amendment filed 5/9/2022. 

Specification- withdrawn in part
The objection to the specification is withdrawn with respect to the hyperlinks, in view the amendment filed 5/9/2022.

Claim Objections- withdrawn
The objection of claims 1, 20-32 and 34-38 is withdrawn in view the amendment filed 5/9/2022.

Claim Rejections - 35 USC § 112- withdrawn
The rejection of claim 32 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph (scope of enablement), is withdrawn in view the amendment filed 5/9/2022.
The rejection of claims 21, 24, 25, 28, 35, and 38 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view the amendment filed 5/9/2022.
The rejection of claims 37 and 38 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, is withdrawn in view the amendment filed 5/9/2022.

Response to Arguments
Applicant’s amendment and arguments, to the above rejections have been fully considered and are persuasive.  The rejections have been withdrawn. 
Applicant's arguments filed 5/9/2022 have been fully considered but they are not persuasive with respect to the 102 and 103 rejections.
Upon further consideration of the claim amendment filed 5/9/2022, new grounds of rejections are made.
An action on the merits is set forth herein.

Specification
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01. 
This is a new objection necessitated by the amendment filed 5/9/2022.
The disclosure is objected to because of the following informalities: Examiner acknowledges receipt of the amendment to the specification which added SEQ ID NOs: 1-4 with regard to Table 3, para. [0250].
However, the specification should be associated with a sequence listing which indicates the nucleic acid sequences of SEQ ID NOs: 1-4.
Appropriate correction is required.

Claim Objections- new objection
Claims 1, 22, 24, 29, 30, 36, 37, 39, and 40 are objected to because of the following informalities:  
Regarding claim 1, line 4 should be moved up to line 3 for continuous text of the claim. 
Regarding claim 22, line 3 should be moved up to line 2 for continuous text.
Regarding claim 24, line 3 should be moved up to line 2 for continuous text.
Regarding claim 29, line 3 should be moved up to line 2 for continuous text.
Claims 30 and 40 should be amended to recite “anti-VEGF anti-Vascular Endothelial Growth Factor (anti-VEGF) 
Regarding claim 36, line 3 should be moved up to line 2 for continuous text.
Claim 37 should be amended to recite “method of claim 1, 
Regarding claim 39, line 3 should be moved up to line 2 for continuous text.
Claim 39 also recites “is comprises in a concentration of 3.0 mg/ml 5.0 mg/ml”.  The claim should be amended to clarify the claim language.
Further regarding claim 40, line 2 should be moved up to line 1 for continuous text of the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 39 and 40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new rejection necessitated by the amendment filed 5/9/2022.
New claims 39 and 40 constitutes new matter.  
MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.
Scope of the claimed genus
Claims 39 and 40 are drawn to a method for treating dry age related macular degeneration (AMD) in a subject in need thereof, the method comprising administering to the subject a therapeutically effective amount of a composition comprising fludrocortisone and triamcinolone or a therapeutically active analogue, derivative, homolog, pharmaceutically acceptable salt, or conjugate thereof, wherein the therapeutically effective amount of a composition comprising fludrocortisone and triamcinolone or a therapeutically active analogue, derivative, homolog, pharmaceutically acceptable salt, or conjugate thereof is comprises in a concentration of 3.0 mg/ml to 5.0 mg/ml. 
Assessment of whether species are disclosed in the original specification 
Examiner first notes that that the written description inquiry is limited to that which is contained within the four corners of the specification, not the extent to which the skilled artisan, given his or her knowledge of the art, would have considered it to expand with only routine experimentation. See Ariad Pharms. Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010); see also id. at 1352 (“[I]t is the specification itself that must demonstrate possession. . . . a description that merely renders the invention obvious does not satisfy the requirement.").  
The specification does not explicitly or implicitly teach a composition comprising fludrocortisone and triamcinolone wherein the concentration is 3.0-5.0 mg/ml.
The specification discloses a concentration of 3.0 to 5.0 mg/ml at paras. [0018] and [0050], and claim 23.   In each instance, the concentration is limited to triamcinolone, not fludrocortisone, much less a composition comprising a combination of  triamcinolone and fludrocortisone.
Assessment of whether disclosed species are representative of the claimed genus
MPEP § 2163 states that a “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  
In the instant case, the genus encompassed by the instant claims constitutes new matter.  The claim limitation of a concentration of 3.0 mg/ml to 5.0 mg/ml as relating to a composition comprising  fludrocortisone and triamcinolone is deemed to be broader in scope than what is actually taught and disclosed in the specification.
Accordingly, the skilled artisan would not reasonably conclude that the inventor(s), at the time the application was filed, had possession of the full scope of the claimed invention.  


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 37-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  This is a new rejection necessitated by the amendment filed 5/9/2022.
Claim 37 recites the limitation "the pharmaceutical composition".  Claim 37 has been amended to depend from claim 1.  Claim 1 does not recite a pharmaceutical composition.  There is insufficient antecedent basis for this limitation in the claim.
Claim 38 recites the limitation "the method of claim 33".  Claim 33 refers to a pharmaceutical composition not a method claim. There is insufficient antecedent basis for this limitation in the claim.
The metes and bounds of claims 39 and 40 are deemed to be indefinite. Claims 39 and 40 are drawn to a method for treating dry age related macular degeneration (AMD) in a subject in need thereof, the method comprising administering to the subject a therapeutically effective amount of a composition comprising fludrocortisone and triamcinolone or a therapeutically active analogue, derivative, homolog, pharmaceutically acceptable salt, or conjugate thereof, wherein the therapeutically effective amount of a composition comprising fludrocortisone and triamcinolone or a therapeutically active analogue, derivative, homolog, pharmaceutically acceptable salt, or conjugate thereof is comprises in a concentration of 3.0 mg/ml to 5.0 mg/ml.  It is unclear from the specification in the claim whether or not the combined concentration of fludrocortisone and triamcinolone is 3.0-5.0 mg/ml or if this is the independent concentration of the two drugs, respectively.
Please refer to the separate matter rejections set forth above.

Claim interpretation
Examiner notes that the as-filed specification states:
[0045] In a particular embodiment of any one of the above aspects, the pharmaceutical composition or one or more component thereof may be sterilized. In one embodiment of any one of the above aspects, dry AMD comprises early AMD and geographic atrophy (GA), distinct from exudative AMD.

[0060] As used herein Dry AMD includes Geographic Atrophy (GA). GA may also be known as atrophic age-related macular degeneration (AMD) or advanced dry AMD, which is an advanced form of age-related macular degeneration that can result in the progressive and irreversible loss of retina (photoreceptors, RPE and choriocappillaris). Herein "dry AMD" is used to refer to dry AMD, GA and atrophic AMD. In one embodiment as used herein dry AMD comprises early AMD and geographic atrophy (GA), distinct from exudative AMD.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 20, 22, 24-29, and 31, 33, 34, and 36-38 remain/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Penfold (WO 2015/089559- previously cited), as evidenced by Fludrocortisone Pubchem (previously cited).  The rejection is maintained from the office action mailed 12/9/2021, but has been amended to reflect claims filed 5/9/2022.
Penfold teaches pharmaceutical compositions and a method for making a pharmaceutical composition comprising a therapeutically effective amount of one or more compounds capable of modulating an activity of a mineralocorticoid receptor and/or a glucocorticoid receptor, the method comprising formulating the composition to comprise one or more improved physicochemical properties. The receptor modulators are preferably chosen from triamcinolone acetonide, 11-desoxycortisone, fludrocortisone, deoxycorticosterone acetate, deoxycorticosterone, aldosterone, Cortisol, cortisone, prednisone, prednisolone, methylprednisolone, dexamethasone, betamethasone, triamcinolone, beclometasone fludrocortisone or a therapeutically active analogue, derivative, homolog, pharmaceutically acceptable salt or conjugate thereof (abstract).  Regarding claims 1 and 20, Penfold teaches a method of treating macular degeneration including [dry] age-related macular degeneration and wet age related macular degeneration comprising administration of  fludrocortisone acetate (paras. [0008]-[0013], [0041], [0046], [0072]-[0073], [0083]-[0084]; claims 5, 20, and 25).  Paragraph [072] states: as used herein, the term "eye disease" includes any eye disease such as, macular degeneration, maculopathy including an age related maculopathy (ARM), age related macular degeneration (AMD) including both the dry (geographic atrophy) and wet (choroidal neovascularization (CNV)), …”.  Para. [0106] teaches a composition comprising triamcinolone acetonide and fludrocortisone acetate. 
Examiner further notes that the instant specification states that dry AMD comprises early AMD and geographic atrophy (GA) (paras. [0045] and [0060].  
 Accordingly, the limitations of instant claims 1 and 20 are satisfied.


Regarding claim 22, the reference teaches that the method can further comprise administration of triamcinolone acetonide (paras. [0042], [0104], [0106], Fig. 1; claim 16 and 19-21).  Regarding claim 24, Penfold teaches intravitreal  injection of the fludrocortisone (paras. [06068], [0136], [0147]-[0148]).  As evidenced by Fludrocortisone Pubchem, fludrocortisone is a synthetic corticosteroid with anti-inflammatory and anti-allergic properties (p. 1).  Regarding claims 25 and 38, Penfold teaches that the pharmaceutical compositions can be suitable for oral or parenteral administration may be presented as discrete units such as capsules, sachets or tablets each containing a pre-determined amount of one or more therapeutic agents of the invention, as a powder or granules or as a solution or a suspension in an aqueous liquid, a non-aqueous liquid, an oil-in-water emulsion or a water-in-oil liquid emulsion (para. [0121]).  Penfield further teaches that the pharmaceutical compositions can be in a syringe which is construed as being a unit-dose formulation (para. [0014], [0111]; claims 2-22 and 25).  Regarding claim 26, the composition is preservative free (para. [0110]).  Regarding claim 27, Penfold teaches that the compositions are formulated in a sustained release composition (para.[0055], [0108]).  Regarding claim 28, Penfold teaches that the composition is sterilized (para. [0056], [0129], [0141]).  Regarding claim 29, Penfold teaches that the compositions can comprise additional agents, e.g. cyclodextrin (para. [0024]).  The compositions can further comprise one or more wetting agent and/or a viscosity modifier (claim 31). Regarding claim 31, Penfold teaches that the eye diseases to be treated includes  dry (geographic atrophy) and earlier subclinical stages of an eye disease (paras. [0071]-[0072]). Regarding claim 33, Penfold teaches pharmaceutical compositions comprising a therapeutically effective amount of one or more compounds capable of modulating an activity of a mineralocorticoid receptor and/or a glucocorticoid receptor and at least one solvent, the composition comprising one or more improved physicochemical properties and a pharmaceutically acceptable carrier, diluent or excipient.  Specific compounds include comprise fludrocortisone acetate or a therapeutically active analogue, derivative, homolog, pharmaceutically acceptable salt or conjugate thereof (paras. [0046], [0067]-[0069], [0072], [0112], [0121]; claims 1, 4, 20 and 21).  Regarding claims 34 and 36, Penfold teaches that the compositions can comprise triamcinolone acetonide and fludrocortisone acetate  (para. [0042], [0104], [0106], Fig. 1; claim 16 and 19-21).  Regarding claim 37, the composition can be formulated for intravitreal  injection (paras. [06068], [0136], [0147]-[0148]).
Response to arguments
Applicant traverses the rejection at pp. 14-17 of the reply filed 5/9/2022.  Applicant has combined their arguments for both the 102 and 103 rejections. 
Applicant asserts that that Penfold “simply lists fludrocortisone as an example of a steroid inventions geographic atrophy only once as an example of eye disease.  Applicant alleges that Penfold fails to detail any specific relationship between the fludrocortisone and its use in therapeutic treatment of geographic atrophy.  Applicant asserts that the reference teaches that fludrocortisone displayed “market instability” which “may exclude the use of prepackaged aqueous suspensions”, referencing paragraph [0127].  Applicant then further asserts unexpected results.
Examiner has reviewed and considered applicant’s arguments but is not persuaded.
Examiner first notes that the instant specification defines dry age related macular degeneration as including geographic atrophy and early AMD (as-filed specification at paras. [0045] and [0060]).  
Penfold explicitly teaches a composition comprising triamcinolone acetonide and fludrocortisone acetate or a therapeutically active analogue, derivative, homolog, pharmaceutically acceptable salt or conjugate of either (para. [0106], claim 21).  The reference states that term "eye disease" includes any eye disease such as, macular degeneration, age related macular degeneration (AMD) including both the dry (geographic atrophy) and wet (choroidal neovascularization (CNV) (para. [0072]; claim 25). 
This contrary to applicant’s assertions, Penfold does more than merely “list” fludrocortisone and its use in therapeutic treatment of geographic atrophy.  Regarding applicant’s statement of prepackaged aqueous suspensions of fludrocortisone, Penfold states in full:
The profiles for drug concentration over time are presented in Figure 2 for each drug, it is apparent that 11-DC is stable over a week, and slightly declined in the second week, but was still at a concentration >90% of that originally in the sample. Fludrocortisone displayed marked instability, declining to only 20% of the original concentration after two weeks. The remaining drugs were essentially stable over the test period. Some variability in results was evident for DCSA and TA, which we have attributed to their very low aqueous solubilities relative to the other compounds. The instability of fludrocortisone, in particular, may exclude the use of pre-packaged aqueous suspensions as a suitable dose form, at least for fludrocortisone, due to the likely production of high levels of degradation products and other avenues need to be pursued. 

Para. [0128]. Emphasis added.  Examiner first notes that patents and applications are relevant as prior art for all they contain. "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.  Examiner notes that the Penfolds states may exclude.  This is a not a definitive statement and certainly does not preclude a skilled artisan from preparing a unit dosage of fludrocortisone.  
Examiner further notes that evidence of secondary considerations, such as unexpected results or commercial success, is irrelevant to 35 U.S.C. 102 rejections and thus cannot overcome a rejection so based. In re Wiggins, 488 F.2d 538, 543, 179 USPQ 421, 425 (CCPA 1973). See M.P.E.P. § 2131.04.
The rejection is maintained for at least these reasons and those previously made of record.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 20, 22, 24-31, 33, 34, and 36-40 remain/are rejected under 35 U.S.C. 103 as being unpatentable over Penfold (WO 2015/089559- previously cited), as evidenced by Fludrocortisone Pubchem (previously cited), and further in view of Penfold et al. (U.S. 2005/0245497- previously cited; hereinafter referred to as “Penfold 2”).  The rejection is maintained from the office action mailed 12/9/2021, but has been amended to reflect claims filed 5/9/2022.
The teachings of Penfold are set forth above.  The reference explicitly teaches pharmaceutical compositions comprising triamcinolone acetonide and fludrocortisone acetate for use in a method of treating dry aged related macular degeneration.  Dry aged macular degeneration is defined as including geographic atrophy and early stages of eye disease (paras. [071]-[072]).  
Examiner further notes that the instant application states that dry AMD comprises early AMD and geographic atrophy (GA) (as-filed specification at paras. [0045] and [0060]).  
However, Penfold does not explicitly teach the limitations of claims 23, 30, 39 or 40 with respect to the concentration of triamcinolone or inclusion of an anti-VEGF agent.
Penfold 2 teaches a method of treatment of an individual with an ophthalmic condition that may comprise the step of: administering to the individual a therapeutically effective amount of a compound capable of modulating the activity of mineralocorticoid receptors within cells or tissue located in an eye or adjacent to an eye in the individual to be treated. Preferably, said compound may be an anti-oedematous steroid, more preferably a mineralocorticoid (abstract). The mineralocorticoid can be fludrocortisone, fludrocortisone acetate (e.g., para. [0149]-[0156], claims 13, 14, 19).  The methods further preferably include triamcinolone acetonide (para. [0164).  Penfold 2 teaches compositions comprising about 4 mg/ml triamcinolone acetonide (para. [0167]).  Penfold 2 teaches that compositions can be used for treating age-related macular degeneration (e.g., paras. [0090]-[0093]).   Penfold 2 further teaches that pharmaceutical interventions with drug compounds having anti-angiogenic or angiostatic properties, such as anecortave acetate or anti-vascular endothelial growth factor (VEGF) compounds (Lucentis®, Macugen®- anti-VEGF agents), for use in methods for treatment of ophthalmic condition (paras. [0018], [0258]-[0260], [0264]).
It would have been obvious to one of ordinary skill in the art to administer triamcinolone acetonide in a concentration of about 4 mg/ml to a subject for the treatment of dry age-related macular degeneration. The skilled artisan would have known from Penfold that a combination of triamcinolone acetonide and fludrocortisone acetate was useful in treating dry aged related macular degeneration.  Penfold 2 further indicated that both compositions were useful for treating the same disorder. Penfold 2 expressly taught a dosage of about 4 mg/ml triamcinolone acetonide (para. [0167]).  The U.S. Federal Circuit has explicitly stated that in order to make a prima facie case of obviousness, the suggestion and motivation to combine the references need not be explicitly stated in the text of the references. In DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 80 USPQ2d 1641 (Fed. Cir. 2006), the Court writes, “the suggestion test is not a rigid categorical rule. The motivation need not be found in the references sought to be combined, but may be found in any number of sources, including common knowledge, the prior art as a whole, or the nature of the problem itself. In re Dembiczak, 175 F.3d 994, 999 [50 USPQ2d 1614] (Fed. Cir. 1999). As we explained in Motorola, Inc. v. Interdigital Tech. Corp., 121 F.3d 1461, 1472 [43 USPQ2d 1481] (Fed. Cir. 1997), ‘there is no requirement that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art.’” See Dystar at 1645. “Our suggestion test is in actuality quite flexible and not only permits, but requires, consideration of common knowledge and common sense.” See Dystar at 1650.
Accordingly, claims 23 and 39 are rendered obvious.  Regarding claims 30 and 40, Penfold 2 further taught that anti-angiogenic agents designed to block the actions of VEGF on endothelial cells were useful in of ophthalmic condition.  The reference explicitly teaches inclusion of the anti-VEGF agents Lucentis® and Macugen® (paras. [0018], [0258]-[0260], [0264]).  "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose (treatment of ophthalmic condition such as AMD), in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted). See M.P.E.P. § 2144.06.
Claims 1, 20, 22, 24-31, 33, 34, and 36-40 are rendered obvious in view the teachings of Penfold and Penfold 2.
Response to arguments
Applicant traverses the rejection at pp. 14-17 of the reply filed 5/9/2022.  Applicant has combined their arguments for both the 102 and 103 rejections. 
Applicant’s arguments with respect to Penfold/ Penfold‘559 are presented above and are applicable to this rejection as well. Examiner further notes that rebuttal arguments apply to this rejection as well and will not be repeated in this rejection.
Applicant further states that Penfold 2/Penfold ‘497 is “completely silent with regard to geographic atrophy and is directed only generally to the treatment of ophthalmic conditions with mineralocorticoid fludrocortisone” referring to paragraph [0359] (reply at page 15).  Applicant asserts unexpected results in that fludrocortisone has improved benefits in the treatment of geographic atrophy (reply at page 15).  Applicant refers to improvement in visual acuity without a change in intraocular pressure (IOP) (pp. 15-16).
Applicant asserts that the skilled artisan would have no compelling reason, or importantly any reasonable expectation of success, absent the impermissible benefits of hindsight, to select fludrocortisone acetate for the treatment of geographic atrophy (reply at p. 16).
Applicant has reviewed and considered applicant’s arguments but is not persuaded.
Examiner reiterates that their arguments overlooked the fact that their own as filed specification indicates that dry AMD comprises geographic atrophy and early AMD (as-filed specification at paras. [0045] and [0060]).  Inventor Penfold of the instant application is also the named inventor in each of the cited references.  Applicant is trying to carve out and distinguish their own prior art from the instant application, all the while defining in the instant specification that dry AMD is the same thing as geographic atrophy and early AMD.  
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., improvement of intra-ocular pressure) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Moreover, the cited references explicitly teach a combination of fludrocortisone and triamcinolone and pharmaceutical compositions and methods of treating geographic atrophy (as well as dry AMD and early stages of AMD).
The U.S. Federal Circuit has explicitly stated that in order to make a prima facie case of obviousness, the suggestion and motivation to combine the references need not be explicitly stated in the text of the references. In DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 80 USPQ2d 1641 (Fed. Cir. 2006), the Court writes, “the suggestion test is not a rigid categorical rule. The motivation need not be found in the references sought to be combined, but may be found in any number of sources, including common knowledge, the prior art as a whole, or the nature of the problem itself. In re Dembiczak, 175 F.3d 994, 999 [50 USPQ2d 1614] (Fed. Cir. 1999). As we explained in Motorola, Inc. v. Interdigital Tech. Corp., 121 F.3d 1461, 1472 [43 USPQ2d 1481] (Fed. Cir. 1997), ‘there is no requirement that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art.’” See Dystar at 1645. “Our suggestion test is in actuality quite flexible and not only permits, but requires, consideration of common knowledge and common sense.”  
Patents and applications are relevant as prior art for all they contain. "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  Penfold teaches pharmaceutical compositions and treatment of geographic atrophy comprising administering to a subject in need thereof a composition comprising fludrocortisone and triamcinolone.  Penfold 2 expressly taught a dosage of about 4 mg/ml triamcinolone acetonide (para. [0167]).  Penfold 2 further teaches that pharmaceutical interventions with drug compounds having anti-angiogenic or angiostatic properties, such as anecortave acetate or anti-vascular endothelial growth factor (VEGF) compounds (Lucentis®, Macugen®- anti-VEGF agents), for use in methods for treatment of ophthalmic condition (paras. [0018], [0258]-[0260], [0264]).
Moreover, contrary to applicant’s assertions, MPEP guidelines require a “reasonable” expectation of success, there is no requirement of a guarantee of success.  Conclusive proof of efficacy is not required to show a reasonable expectation of success. Acorda Therapeutics, Inc. v. Roxane Lab., Inc., 903 F.3d 1310, 1333, 128 USPQ2d 1001, 1018 (Fed. Cir. 2018) ("This court has long rejected a requirement of ‘[c]onclusive proof of efficacy’ for obviousness." (citing to Hoffmann-La Roche Inc. v. Apotex Inc., 748 F.3d 1326, 1331 (Fed. Cir. 2014); PharmaStem Therapeutics, Inc. v. ViaCell, Inc., 491 F.3d 1342, 1364 (Fed. Cir. 2007); Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1364, 1367–68 (Fed. Cir. 2007) (reasoning that "the expectation of success need only be reasonable, not absolute")).  See MPEP § 2143.02.
Even if applicant did properly establish unexpected results, caselaw has reiterated the principle from Newell Cos. v. Kenny Mfg. Co., 9 USPQ2d 1417, 1426 (Fed. Cir. 1988) that the mere presence of secondary considerations does not necessarily overcome a strong case of obviousness.  See Pfizer Inc. v. Apotex Inc., 82 U.S.P.Q.2d 1321, 1338-39 (Fed. Cir. 2007) (quoting In re Chupp, 816 F.2d 643, 646 (Fed. Cir. 1987)).  Secondary considerations are only one factor in determining obviousness.  The cited art clearly establishes pharmaceutical compositions and treatment of geographic atrophy comprising administering to a subject in need thereof composition comprising fludrocortisone and triamcinolone. Applicant’s assertions of “unexpected results” would not appear to be unexpected given that their own prior art teaches the same drug combination (triamcinolone acetonide and fludrocortisone acetate) for treatment of the same patient population (dry AMD/geographic atrophy).
The effect applicant shows cannot overcome the strong case of obviousness supported by the references. 
The rejection is maintained for at least these reasons and those previously made of record.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 20, 22-31, 33, 34, and 36-40 remain/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 11-15, 18-23, and 28 of copending Application No. 16/961617 (hereinafter “the ‘617 application”). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.  This rejection is maintained from the office action mailed 12/9/2021, but is been amended to reflect claims filed 5/9/2022.
Instant claims 1, 20, 22-31, 37 and 38 are drawn to a method of treating geographic atrophy in a subject in need thereof, the method comprising administering to the subject a therapeutically effective amount of  a composition comprising fludrocortisone or a therapeutically active analogue, derivative, homolog, pharmaceutically acceptable salt or conjugate thereof.   Dependent claim 20 recites that the fludrocortisone is fludrocortisone acetate. Claims 22 and 23 recite that the method further comprises triamcinolone and dosage amounts.  Claims 24-30 recite dosage formulations and inclusion of additional agents, e.g. anti-VEGF.  Claim 31 recites that the subject is also need of treatment for early AMD.  Claim 37 recites that the pharmaceutical composition is injected into the eye.  Claim 38 recites that the fludrocortisone is provided in a unit dosage formulation.
Instant claims 33, 34, and 36 are drawn to a pharmaceutical composition comprising a therapeutically effective amount of fludrocortisone (e.g., acetate) or a therapeutically active analogue, derivative, homolog, pharmaceutically acceptable salt or conjugate thereof and a pharmaceutically acceptable carrier, diluent or excipient when used to treat dry age related macular degeneration (AMD).  Claims 34-36 and 38 recite similar claim language as method claims 20-22 and 25.  
Instant claims 39 and 40 are drawn to a method for treating dry age related macular degeneration (AMD) in a subject in need thereof, the method comprising administering to the subject a therapeutically effective amount of a composition comprising fludrocortisone and triamcinolone or a therapeutically active analogue, derivative, homolog, pharmaceutically acceptable salt, or conjugate thereof, wherein the therapeutically effective amount of a composition comprising fludrocortisone and triamcinolone or a therapeutically active analogue, derivative, homolog, pharmaceutically acceptable salt, or conjugate thereof is comprises in a concentration of 3.0 mg/ml to 5.0 mg/ml.
Claims 1, 3, 5, 11-15, 18-23, and 28 of the ‘617 application are drawn to a unit dose pharmaceutical composition comprising: 2.0 to 8.0 mg of a dry powder of fludrocortisone acetate and/or triamcinolone acetonide or a therapeutically active analogue, derivative, homolog, pharmaceutically acceptable salt or conjugate thereof; wherein the unit dose pharmaceutical composition is comprised in a syringe.  Claim 5 recite that the pharmaceutical composition is for use in treatment for an eye disease or condition or predispose thereto. Claim 4 of the ‘617 application is drawn to a medical device comprising the unit dose pharmaceutical composition of claim one. Claim 6 of the ‘617 application is drawn to a method of treatment of an eye disease or condition or predisposition thereto in a subject in need thereof, the method including injecting into the eye the unit dose pharmaceutical formulation of claim 1.  Claim 21 of the ‘617 application recites that the composition comprises fludrocortisone acetate and triamcinolone acetonide.  Claim 22 of the ‘617 application recites that the composition is preservative free.  Claim 23 of the ‘617 application recites that the fludrocortisone acetate or triamcinolone acetonide is capable of modulating the activity of both a mineralocorticoid receptor and a glucocorticoid receptor.
Paragraph [0056] of the ‘617 application states that the eye disease and/or condition or predisposition thereto may be macular degeneration including age-related macular degeneration and wet age related macular degeneration.  
Paragraph [0061] of the ‘617 application states that the eye disease and/or condition or predisposition thereto may be age-related macular degeneration (AMD) including both the dry (geographic atrophy) and wet (choroidal neovascularisation (CNV)).  “[The specification] may be used to learn the meaning of terms and interpreting the coverage of a claim." In re Basell Poliolefine Italia S.P.A., 89 USPQ2d 1030, 1036 (Fed. Cir. 2008). Thus, method claim 6 of the ‘617 application it is deemed to encompass treatment of AMD.
Claims 1, 20, 22-31, 33, 34, and 36-40 are deemed to be anticipated by claims 1-9, 11-15, 18-23, and 28 of the ‘617 application.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to arguments
Applicant traverses the rejection and page 17 of the reply filed 5/9/2022.  Applicant requests that the rejection be held in abeyance.
While a request may be made that objections or requirements as to form not necessary to further consideration of the claims be held in abeyance until allowable subject matter is indicated, the present is a rejection and will not be held in abeyance (see MPEP 714.02). Until a proper Terminal Disclaimer is filed and approved by the Office, the rejection is maintained.

Conclusion
No claims are allowed.

Claims 1, 20, 22-31, 33, 34, and 36-40 are pending and rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M HELLMAN whose telephone number is (571)272-2836. The examiner can normally be reached M-F 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES ALSTRUM-ACEVEDO can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTINA M HELLMAN/Examiner, Art Unit 1654                                                                                                                                                                                                        

/JULIE HA/Primary Examiner, Art Unit 1654